Title: To Benjamin Franklin from John Hughes, 1 January 1759
From: Hughes, John
To: Franklin, Benjamin


Dear Sir
Philada. January the 1st 1759
As I am Just now Inform’d that a vessel is going from New York to London I Embrace the Opertunity of Letting You know Your friends are Generally in health Especially Mrs. Franklin and Family whom I Continue to visit frequently in Your Absence and if Occation Required shou’d be fond of an Oppertunity to Serve You or Yours, but Mrs. Franklin’s Good Oeconomy Renders friends I think almost Unecessary however I believe we Shall keep up a friendly Correspondence Untill Your Return.
As You will have heard of General Forbes Success at fort Duquesne before this Comes to hand it is Unnecessary to Say any thing on that head only that at General Amherst Request we have kept the 14,00. [sic] old Troops in pay in hopes of another Effort the Next Season to Root the french out of this part of North America at Last.
If You have Interest Enough to have a Guard Ship Order’d here next Spring it will be Doing us Good Service as M: Chatelau is Gone off Safe after Taking about 30 of our Ships or vessels And no Doubt Several will be on the Coast next Summer and Ruin our Trade.

Every thing now is Quiet, and our River partly full of Ice so that Navigation is partly stopt at present and no Londoners Arived Except Bolitha. Sir be pleased to Except the Compliments of the Season and believe me Yours Affectionately
Jon Hughes
P:S the post waits.
 Addressed: For / Benjamin Franklin Esqr / in / London / via New York
Endorsed: Letter from Mr Hughes one of the Assembly of Pensilvania, to B Franklin Mentioning the Continuance of 1400 Pensilvanians in pay thro’ the Winter at the Request of General Amherst.
Mr. Hughes’s Lettrs. from Jan 1. to Feb. 5 1759 Answer’d.
